NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 25 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    20-30173

                Plaintiff-Appellee,             D.C. No. 1:16-cr-02058-SMJ-1

 v.

DARRYL WILLIAM YOUNG,                           MEMORANDUM*

                Defendant-Appellant.

                  Appeal from the United States District Court
                      for the Eastern District of Washington
                 Salvador Mendoza, Jr., District Judge, Presiding

                             Submitted June 21, 2021**

Before:      SILVERMAN, WATFORD, and BENNETT, Circuit Judges.

      Darryl William Young appeals from the district court’s order denying his

motion for compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i). We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Young contends the district court erred in treating U.S.S.G. § 1B1.13 as a



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
binding policy statement. Though we recently held that district courts may not

treat § 1B1.13 as binding in evaluating a compassionate release motion brought by

a prisoner, see United States v. Aruda, 993 F.3d 797, 802 (9th Cir. 2021), we

disagree with Young that the district court did so here. Indeed, the district court

explicitly found it was not bound by § 1B1.13 and gave the guideline minimal, if

any, consideration.

      Young further argues the district court conflated the legal inquiries, placed

too much emphasis on the need to protect the public, and failed to explain

adequately its reasons for denying Young’s motion. We disagree. The district

court separately analyzed Young’s health risks and the 18 U.S.C. § 3553(a) factors,

and applied the correct standard. Moreover, the court considered several of the

§ 3553(a) factors and did not abuse its discretion in concluding that they did not

support release. See Aruda, 993 F.3d at 799; see also United States v. Robertson,

895 F.3d 1206, 1213 (9th Cir. 2018) (district court abuses its discretion only if its

decision is illogical, implausible, or not supported by the record). The district

court need not enumerate each § 3553(a) factor, and it sufficiently stated the

reasons for its decision. See United States v. Carty, 520 F.3d 984, 992 (9th Cir.

2008) (en banc).

      AFFIRMED.




                                          2                                      20-30173